COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Tairon Jose Monjaras v. The State of Texas

Appellate case number:     01-19-00608-CR

Trial court case number: 1614762

Trial court:               232nd District Court of Harris County

         Appellant’s appointed counsel has filed a “Motion for a Complete Record” complaining
that, although the court reporter has filed a reporter’s record regarding the denial of appellant’s
motion to suppress, the court reporter has not filed a reporter’s record regarding appellant’s guilty
plea in the underlying case. Counsel requests that we compel the trial court reporter to file a
reporter’s record regarding appellant’s guilty plea.
        The motion is DENIED. First, the record demonstrates that this is a plea bargain case and
the appeal is limited to the denial of appellant’s pre-trial motion to suppress, for which a reporter’s
record has been filed. See TEX. R. APP. P. 25.2(a)(2). Second, counsel states that she emailed the
court reporter on October 22, 2019 but fails to demonstrate any additional attempts to contact the
reporter or to seek relief from the trial court. Finally, although counsel appears to assume that the
reporter recorded the plea hearing, the clerk’s record demonstrates that appellant waived his right
to have a court reporter record his plea.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman_____
                               Acting individually


Date: ___December 10, 2019___